Citation Nr: 1605753	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Entitlement to an increased initial disability rating for prostate cancer, rated as 100 percent disabling prior to May 1, 2011, and 40 percent disabling on and after May 1, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft (CAD).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected CAD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to an increased disability rating for prostate cancer, entitlement to an initial disability rating in excess of 10 percent for CAD, and entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.31, 4.115b, Diagnostic Codes 7520, 7521, 7522 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A December 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim for entitlement to service connection for erectile dysfunction in April 2011.  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  Further, the examination report provides sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating - Erectile Dysfunction

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 5 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Under applicable law, the loss of use of a creative organ (such as the penis) warrants an award of special monthly compensation (SMC).  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  The Veteran is already receiving SMC under this provision.  If there is deformity of the penis, removal of the glans, or removal or half or more of the penis itself, a separate compensable rating is warranted.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522.  However, a separate compensable rating is not applicable if those features are absent.  38 C.F.R. § 4.31.

Following a review of the relevant evidence in this case and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's erectile dysfunction.  Simply put, although he suffers from an inability to achieve or maintain an erection, the Veteran does not contend, and the evidence does not show, that he suffers from deformity of the penis, removal of the glans, or removal or half or more of the penis itself.  The evidence demonstrates that the Veteran's erectile dysfunction began as a result of his October 2010 prostatectomy, rather than as a result of any deformity.  As such, a separate schedular rating, apart from the special monthly compensation he is already receiving, is not warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not as unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's erectile dysfunction is manifested by loss of use of a creative organ.  It is evaluated as a genitourinary disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Additionally, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's erectile dysfunction during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the record does not suggest that he is unemployable as the result of his service-connected disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.


REMAND

Increased Rating - Prostate Cancer

The Veteran's prostate cancer is currently rated as 100 percent disabling prior to May 1, 2011, and as 40 percent disabling on and after that date.  He asserts that his condition is worse than these disability ratings reflect.  Of record are treatment records from a private urologist, Dr. T. Young, and the Texas Center for Urology.  However, the most recent treatment note of record, dated November 2010, appears to indicate that the Veteran would continue to receive follow-up treatment.  As any such records are likely to be probative with respect to the assignment of a disability rating, the Board finds remand is warranted so that any records of the Veteran's treatment at the Texas Center for Urology from November 2010 forward may be obtained.

Additionally, while the Veteran underwent VA examination in connection with his claim in April 2011, there is some indication that the Veteran's condition may have worsened since that time.  For example, in an April 2013 statement, the Veteran indicated that he was experiencing significant pain, a symptom which was not noted upon examination in April 2011.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened and nearly five years have passed since the last VA examination, the Board finds remand is warranted for additional examination to determine the current nature and severity of the Veteran's service-connected prostate cancer and residuals.  

Increased Rating - CAD

The Veteran asserts that his CAD is more severe than the 10 percent initial disability rating reflects.  The Veteran underwent VA examination in connection with his claim in April 2011, at which time no complaints of dyspnea or angina were noted.  However, in an April 2013 statement, the Veteran asserted that he regularly experienced severe shortness of breath and chest pain, requiring the use of nitroglycerin.  Furthermore, the Veteran submitted records of an August 2013 cardiac catheterization.  As such, there is evidence that the Veteran's condition may have worsened since the VA examination, and the Board finds remand is warranted in order to obtain a new examination and opinion to address the current nature and severity of the Veteran's CAD.  See Weggenmann, 5 Vet. App. at 284.

Furthermore, the record reflects that the Veteran has received private treatment for his CAD from Fort Worth Heart.  The record contains treatment records through December 2010, as well as records from August 2013 regarding the cardiac catheterization procedure.  While it unclear if the Veteran has received continuous treatment, the Board finds that any records of treatment from Fort Worth Heart for CAD dated from December 2010 to the present would be probative to the issue on appeal and, as such, should be obtained and added to the record.

Service Connection - Hypertension

The Veteran asserts that he has hypertension related to active duty service, to include as secondary to his service-connected CAD.  The Veteran underwent VA examination in connection with his claim in April 2011.  Upon review, the Board finds the April 2011 VA opinion to be inadequate for purposes of determining service connection.  The examiner diagnosed hypertension and opined that it was less likely than not related to the Veteran's heart condition because, instead, usually hypertension would cause a heart condition.  However, the examiner provided no medical rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  As such, the Board finds remand is warranted for an additional examination and opinion regarding the etiology of the Veteran's hypertension.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record medical records from Texas Center for Urology and Fort Worth Heart, especially those records dated from November 2010 to the present, as well as records from any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected prostate cancer.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's prostate cancer in accordance with VA rating criteria.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected coronary artery disease, statue post coronary artery bypass graft (CAD).  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's CAD in accordance with VA rating criteria.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the Veteran's service-connected CAD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claims of entitlement to an increased disability rating for prostate cancer, entitlement to an increased disability rating for CAD, and entitlement to service connection for hypertension, to include as secondary to CAD.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


